
	

113 HR 2222 IH: To prohibit performance awards in the Senior Executive Service during sequestration periods.
U.S. House of Representatives
2013-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2222
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2013
			Mr. Fitzpatrick (for
			 himself and Mr. Meadows) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit performance awards in the Senior Executive
		  Service during sequestration periods.
	
	
		1.Prohibition on performance
			 awards in the Senior Executive Service
			(a)DefinitionsIn
			 this section—
				(1)the terms
			 agency and career appointee have the meanings given
			 such terms in section 5381 of title 5, United States Code; and
				(2)the term
			 sequestration period means a period beginning on the date on which
			 a sequestration order is issued under section 251 or 251A of the Balanced
			 Budget and Emergency Deficit Control Act (2 U.S.C. 901 and 901a) and ending on
			 the last day of the fiscal year to which the sequestration order
			 applies.
				(b)ProhibitionNotwithstanding
			 any other provision of law, an agency may not pay a performance award under
			 section 5384 of title 5, United States Code, to a career appointee—
				(1)during a
			 sequestration period; or
				(2)that relates to
			 any period of service performed during a fiscal year during which a
			 sequestration order is issued under section 251 or 251A of the Balanced Budget
			 and Emergency Deficit Control Act (2 U.S.C. 901 and 901a).
				
